DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
it is suggested Claim 8 be amended to recite, for example, “based on mixtures having a functionality in a range of from 5.7 to 6.4 ofof a monomer ai), 0.1 to 20 wt% of a monomer aii) and 60 to 89.9 wt% of a monomer aiii)” (lines 4 – 5); and
it is suggested Claim 8 be amended to recite “and, when present,

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 – 12, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “F)” in the mixture of F) and P) recited in Claims 11 and 14.  Claims 11 and 14 set forth adding a blowing agent F) to the polyol component P).  However, independent Claim 8 sets forth at least one blowing agent F) may optionally already be present in the polyol component P).  It is then unclear which F) is being referred to the aforementioned phrase.  For the purposes of further examination, F) in the phrase in Claims 11 and 14 will be interpreted as setting forth the blowing agent which is subsequently added to the mixture.
There is a lack of antecedent basis for “the” polyether polyol C) set forth in Claim 17. For the purposes of further examination, Claim 17 will be interpreted as setting forth the at least one polyether polyol C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/023712 to Emge et al. in view of US 2012/0022179 also to Emge et al. (hereinafter Emge et al. 2)
Regarding Claims 8 – 10 and 17.  Emge et al. teaches a polyol component comprising:
25 to 80 weight percent b2) a polyether alcohol/polyol having a hydroxyl number in the range of 380 to 480 mgKOH/g and a functionality of from 5 to 7.5.  Polyol L – a species of b2) used in the inventive examples – has a functionality of 5.8 and a hydroxyl number of 400 mgKOH/g.  It is prepared from a monomer mixture comprising sucrose, glycerol, and propylene oxide (Paragraphs 0016; 0018 0023; and 0085).  Though Emge et al. does not expressly teach the amounts of monomers in the mixture, Emge et al. teaches Polyol L is prepared from a mixture comprising all the instantly claimed monomers (in amount of 100 weight percent) and that Polyol L has functionality and hydroxyl values in the instantly claimed ranges.  It is then the Office’s position that it is reasonably expected that each of the monomers is provided in an amount within the instantly claimed ranges such that the instantly claimed functionality and hydroxyl number would be achieved;

10 to 25 weight percent b3) a polyether alcohol/polyol having hydroxyl number in the range of 140 to 350 mgKOH/g, which may be prepared by addition of propylene oxide onto TDA (Paragraphs 0017 – 0018 and 0027).  Again, as this polyol is prepared with TDA which is an initiator having 4 isocyanate-reactive hydrogen atoms, it is reasonably expected to have a functionality of roughly 4.
Emge et al. teaches the polyol composition may further comprise catalysts (Paragraph 0052).  In Inventive Example 5, the catalyst can be calculated to be present in the polyol composition in an amount of roughly 0.5 weight percent (Table 1).  Emge et al. also teaches the polyol composition may also comprise chain extenders and/or crosslinkers – corresponding to auxiliaries/additives – in amounts of preferably from 2 to 5 weight percent (Paragraph 0051).  The polyol composition additionally further comprises blowing agents (Paragraphs 0052 – 0053).  As Emge et al. does not require any other ingredients may be included in the polyol composition, it is reasonably expected that the weight percentages of above described components totals 100 weight percent.

Regarding Claim 11.  Emge et al. teaches a process for preparing a rigid polyurethane foam comprising reacting polyisocyanates with the polyol component of Claim 8 (Paragraphs 0011 - 0017).  Blowing agents are generally combined/added to the polyol component prior to reaction with the polyisocyanate (Paragraph 0064).
Regarding Claim 12.  Emge et al. teaches a rigid polyurethane foam obtained by the process for preparing a rigid polyurethane foam of Claim 11 (Paragraphs 0011 – 0017 and 0064).
Regarding Claim 13.  Emge et al. teaches a process for preparing a rigid polyurethane foam comprising reacting polyisocyanates with the polyol component of Claim 8 (Paragraphs 0011 - 0017).  
Regarding Claim 14.  Emge et al. teaches a method of manufacturing an article for insulation comprising reacting polyisocyanates with the polyol component of Claim 8 (Paragraphs 0011 - 0017).  Blowing agents are generally combined/added to the polyol component prior to reaction with the polyisocyanate (Paragraph 0064).  
Regarding Claim 15.  Emge et al. teaches a rigid polyurethane foam obtained by reacting polyisocyanates with the polyol component of Claim 8 (Paragraphs 0011 – 0017 and 0064).
Regarding Claim 16.  Emge et al. teaches an article for insulation comprising a rigid polyurethane foam obtained by the process for preparing a rigid polyurethane foam of Claim 11 (Paragraph 0066).

Response to Arguments
Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that the polyether polyols in the examples of Emge et al. do not contain solely propylene oxide.  It is noted that the recitation “solely propylene oxide as alkylene oxide” appears to limit only the particular monomers [bii) and cii)] set forth in these provisos.  Moreover, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123) 
Even assuming arguendo that the at least one polyether polyol B) and at least one polyether polyol C) are indeed required to be prepared using only propylene oxide and in the absence of other alkylene oxides, the disclosure of Emge et al. is not limited to the examples provided.  The use of polyols which are based using only propylene oxide as the only alkylene oxide compound is readily envisioned from the disclosure.  Emge et al. teaches polyol b2), corresponding to instantly claimed at least one polyether polyol A), may be prepared by addition of propylene oxide onto vicinal toluenediamine (TDA) (Paragraphs 0015 and 0018 and Polyol L in in the inventive examples).  Polyol b1), corresponding to instantly claimed at least one polyether polyol B), may be prepared by addition of propylene oxide only onto vicinal toluenediamine (TDA) (Paragraphs 002).  Finally, polyol b2), corresponding to instantly claimed at least one polyether polyol C), may also be prepared by addition of just propylene oxide onto TDA (Paragraphs 0027).  
B) Applicant argues that there is no disclosure in Emge et al. with respect to the specification weight ratio of monomers ai), aii), and aiii).  However, as discussed in the 
a polyether polyol which has a functionality and hydroxyl value in the instantly claimed ranges from these monomers.  To achieve such a functionality and hydroxyl value, the given monomers must be provided in certain proportions, i.e. those in the instantly claimed ranges.
	C) Applicant argues that (1) a comparison of Inventive Examples 1 to 3 and Comparative Example 5 in the instant application shows that post expansion is improved when a polyether polyol based upon toluenediamine and propylene oxide and free of units derived from ethylene oxide is used and (2) pentane solubility is improved when the at least one polyether polyol A) has a functionality in the instantly claimed range.  
However, the Office respectfully submits that the instant claims do not restrict the presence of ethylene oxide in the reaction mixtures which form the at least one polyether polyols B) and C).  Additionally, the polyethers most closely corresponding to the instantly claimed at least one polyether polyol A) used in the inventive examples are prepared from reaction mixtures comprising imidazole.  On the other hand, the instantly claimed at least one polyether polyol A) is prepared from a reaction mixture that is 100 weight percent ai) – aiii) and none of these monomers correspond to imidazole.  For these reasons, it is the Office’s position that that data provided in not commensurate in scope with the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764